office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 sjtoomey postn-128936-06 uilc date date to william r davis mining industry counsel large midsize business from lewis j fernandez associate chief_counsel income_tax accounting subject generic chief_counsel_advice - adjusted_current_earnings for certain mining_property this chief_counsel_advice responds to your request for assistance dated date specifically you have asked our office to address whether sec_56 of the internal_revenue_code applies to mining_property placed_in_service before this advice may not be used or cited as precedent issue in computing its adjusted_current_earnings under sec_56 is a taxpayer with mining_property placed_in_service in a taxable_year beginning before date subject_to the adjustment under sec_56 for the mining_property conclusion a taxpayer with mining_property placed_in_service before date must take into account the adjustment under sec_56 in computing adjusted_current_earnings if the taxpayer deducts an amount under sec_611 that is in excess of the adjusted_basis of the mining_property for cost_depletion purposes postn-128936-06 facts a taxpayer has mines that were placed_in_service before date for the tax years involved in this memorandum the taxpayer's adjusted_basis for cost_depletion purposes as determined under sec_612 is zero and the taxpayer uses percentage_depletion in computing its allowable deduction under sec_611 in addition the taxpayer incurs mining development costs and for regular_tax purposes deducts those costs under sec_616 the taxpayer is required to reduce its sec_616 deduction by percent and amortize that percent amount over months under sec_291 for alternative_minimum_tax purposes the taxpayer under sec_56 capitalized the sec_616 development costs and will amortize those costs over a period of ten years in each of the tax years involved for purposes of calculating its sec_57 depletion preference the taxpayer included in the adjusted_basis of the mining_property the development costs incurred in the year but capitalized under sec_56 in computing pre-adjustment alternative_minimum_taxable_income amti in each of the years involved the taxpayer reduced the amount of its sec_611 deduction by the depletion preference computed under sec_57 however because the capitalized development costs were included in the adjusted_basis of the mining_property for purposes of computing the sec_57 depletion preference the taxpayer's depletion preference did not completely offset its sec_611 deduction thus in computing pre- adjustment amti the taxpayer deducted an amount under sec_611 even though its adjusted_basis for cost_depletion purposes was zero in those years the issue for consideration therefore is whether the taxpayer has an adjustment under sec_56 in computing adjusted_current_earnings ace since the taxpayer's pre- adjustment amti includes a deduction under sec_611 that is in excess of the sec_611 amount allowable in computing earnings_and_profits law and analysis sec_55 imposes an alternative_minimum_tax amt equal to the excess if any of the tentative_minimum_tax tmt for the taxable_year over the regular_tax for the taxable_year the tmt equals the amt rate applied to the excess of amti for the taxable_year over an exemption_amount reduced by the amt foreign_tax_credit for the taxable_year sec_55 defines amti as the taxable_income of the taxpayer for the taxable_year determined with the adjustments provided in sec_56 and sec_58 and increased by the items of tax preference provided in sec_57 sec_56 requires corporations to take into account an ace_adjustment in computing their amti the ace_adjustment is equal to percent of the difference between the corporation's adjusted_current_earnings and its pre-adjustment amti amti determined without regard to the ace_adjustment and the amt net_operating_loss postn-128936-06 deduction under sec_56 ace is equal to amti for the year determined with the adjustments provided in sec_56 and without regard to the ace_adjustment and the amt net_operating_loss_deduction sec_56 provides that in computing ace a deduction is not allowed for any item that is not deductible for any taxable_year for purposes of computing the corporation's earnings_and_profits sec_1_312-6 of the income_tax regulations provides that in the case of a corporation in which depletion or depreciation is a factor in the determination of income the only depletion or depreciation_deductions to be considered in the computation of the total earnings_and_profits are those based on cost or other basis without regard to the date value in computing earnings_and_profits for any period beginning after date the only depletion or depreciation_deductions that are to be considered are those based upon cost or other basis if the depletable or depreciable asset was acquired after date for mines and oil_and_gas wells percentage_depletion is not to be taken into consideration in computing the earnings_and_profits of a corporation thus under sec_1_312-6 only depletion deductions based upon cost_depletion are deductible in computing earnings_and_profits finally sec_56 provides that the allowance for depletion with respect to any property placed_in_service in a taxable_year beginning after date shall be cost_depletion determined under sec_611 under the present facts the taxpayer's adjusted_basis in the mining_property for purposes of cost_depletion is zero consequently the taxpayer's sec_611 deduction for purposes of computing earnings_and_profits is zero however the taxpayer's pre- adjustment amti includes amounts deducted under sec_611 thus in accordance with sec_56 the taxpayer must increase its ace by the amount of its sec_611 deduction included in pre- adjustment amti taxpayers have argued that sec_56 does not apply to percentage_depletion deductions foremost taxpayers argue that there is an ace_adjustment item specifically for percentage_depletion sec_56 and it applies only to property placed_in_service after date thus taxpayers argue it was the intent of congress that there be no ace_adjustment for percentage_depletion attributable to mining_property placed_in_service before date according to taxpayers the rules of statutory interpretation demand that the irs not apply sec_56 to mines placed_in_service before date because of the two provisions potentially applicable to the present facts sec_56 and sec_56 sec_56 is the more specific provision and it applies only to property placed_in_service after date while it is clear that sec_56 applies only for mining_property placed_in_service after postn-128936-06 date there is nothing in sec_56 or its legislative_history suggesting that sec_56 is not applicable with respect to mining_property placed_in_service before date first sec_56 includes no exception for depletion in the case of property placed_in_service before date thus the literal language of sec_56 applies when a taxpayer for its mining_property placed_in_service before date deducts an amount under sec_611 in computing pre-adjustment amti and the taxpayer has a zero basis in the mining_property for cost_depletion purposes further when congress added sec_56 which made sec_56 not applicable for independent oil_and_gas producers and royalty owners it provided that both sec_56 and sec_56 are not applicable to the percentage_depletion deduction of certain producers if the taxpayers’ argument that sec_56 has no application to percentage_depletion deduction had merit there would have been no need to add the reference to sec_56 in sec_56 apparently therefore congress believed that for purposes of computing ace sec_56 could also operate to disallow percentage_depletion deductions for ace purposes which we agree is the correct position in addition the rule_of statutory construction requiring the application of specific provisions over general provisions is of no relevance to the present discussion a basic tenet of statutory construction provides as follows where there is no clear intention otherwise a specific statute will not be controlled or nullified by a general one regardless of the priority of enactment 417_us_535 to further explain where one statute deals with a subject in general terms and another deals with the subject in a more detailed way the two should be harmonized if possible but if there is any conflict the latter will prevail singer norman j sutherland on statutory construction dollar_figure 6th ed thus the statutory construction rule raised by the taxpayers involves two steps first a determination that there is an irreconcilable conflict between two statutes and then the resolution of such a conflict in favor of the specific provision over the general provision in the present facts however the first step is missing - there is no conflict between the statutes at issue for mines placed_in_service before date it is clear that sec_56 does not apply and in our view only sec_56 applies thus for property placed_in_service before date there is no inherent conflict between sec_56 and sec_56 to the contrary for tax years beginning in and subsequent years the literal language of both sec_56 and sec_56 apply to a taxpayer that uses percentage_depletion in computing pre-adjustment amti thus in those years the more-specific statute sec_56 should apply and sec_56 should not in the present facts however the taxpayers’ mines were placed_in_service before date meaning that only sec_56 applies there is no statutory conflict and there is no need to employ the specific over general_rule of statutory construction taxpayers also argue that if sec_56 operated in the manner advocated by the irs there would have been no need to enact sec_56 which according to the postn-128936-06 taxpayers is further authority for the position that sec_56 does not apply to depletion deductions however we are not persuaded by this argument for the reasons articulated above and because sec_56 and sec_56 operate differently depending on a particular taxpayer’s circumstances sec_56 is a timing item intended to require taxpayers to include in ace the difference between the amount the taxpayer deducts for percentage_depletion purposes and the amount that is allowable for cost_depletion purposes to the contrary sec_56 only accounts for permanent differences in the amount a taxpayer deducts in the current_year and that it is entitled to deduct in the current_year and any subsequent year sec_1_56_g_-1 provides as follows n o deduction is allowed in computing adjusted_current_earnings for any items that are not taken into account in determining earnings_and_profits for any taxable_year even if the items are taken into account in determining pre- adjustment alternative_minimum_taxable_income an item of deduction is considered taken into account without regard to the timing of its deductibility in computing earnings_and_profits thus to the extent an item is has been or will be deducted for purposes of determining earnings_and_profits it does not increase adjusted_current_earnings in the taxable_year in which it is deducted for purposes of determining pre-adjustment alternative_minimum_taxable_income thus only deduction items that are never taken into account in computing earnings_and_profits are disallowed in computing adjusted_current_earnings under this paragraph d assume for example a taxpayer with a basis for cost_depletion purposes of dollar_figure takes a percentage_depletion deduction of dollar_figure if the taxpayer’s cost_depletion amount referred to in sec_56 is dollar_figure and sec_56 applies to the taxpayer the taxpayer must include dollar_figure in its ace under sec_56 if the mining_property was placed_in_service before date the taxpayer would not however have an inclusion under sec_56 because the depletion amount deductible in computing pre-adjustment amti dollar_figure also is or will be in future years deductible for purposes of determining earnings_and_profits dollar_figure is deductible for cost_depletion purposes in the current_year or future years thus we do not accept the taxpayers’ argument that applying sec_56 to percentage_depletion deductions makes sec_56 obsolete in conclusion it is our position that the enactment of sec_56 does not preclude the irs from applying sec_56 for mining_property placed_in_service before date rather the literal language of sec_56 applies when a taxpayer for its mining_property placed_in_service before date deducts an amount under sec_611 in computing pre-adjustment amti and the taxpayer has a zero basis in the mining_property for cost_depletion purposes postn-128936-06 in accordance with sec_6110 this document may not be used or cited as precedent
